NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 10, 2018
                                   Decided April 26, 2018

                                            Before

                      DIANE P. WOOD, Chief Judge

                      JOEL M. FLAUM, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

No. 17-2868

ERIC D. WANGER,                                    On Petition for Review of an Order of
      Petitioner,                                  the Securities & Exchange Commission.

       v.                                          No. 3-14676

SECURITIES AND EXCHANGE
COMMISSION,
     Respondent.

                                         ORDER
       In 2012, Eric Wanger consented to the entry of an order by the Securities and
Exchange Commission (“Commission”) that barred him from the securities industry.
The order afforded him the right to apply for reentry to the industry after one year. In
2016, Wanger filed an application for consent to reenter the industry. The Commission
denied his application on July 10, 2017. Wanger now petitions for review of the order
denying his application, but his petition is untimely.

       A party must petition for review of a Commission order “within sixty days after
the entry of [the] order.” 15 U.S.C. § 80b-13(a); see id. § 78y(a)(1). “The date of entry of a
No. 17-2868                                                                         Page 2

Commission order shall be the date the order is signed” by the Secretary or by another
person authorized by the Commission. 17 C.F.R. §§ 201.140(a) & (c). That date “shall be
reflected in the caption of the order.” Id. § 201.140(c).

       The caption date on the Commission’s order was July 10, 2017. This gave Wanger
sixty days—until September 8, 2017—to file his petition. He ultimately filed the petition
on September 11, three days after the statutory window closed.

       Wanger nonetheless insists that his petition is timely. He first argues that the
statutory window could not have begun on July 10 because the Assistant Secretary did
not sign the order until July 12. This argument finds no support in the record. In fact, a
sworn declaration by Assistant Secretary Jill Peterson and internal Commission records
confirm that Peterson digitally signed the order on July 10, 2017.

       Wanger then contends that Peterson’s “digital signature”—a digital image of a
handwritten signature or a type signature in an electronic document—cannot serve as a
signature. This argument is also meritless. Peterson’s digital signature is her signature.
Such signatures are now commonplace and Wanger fails to direct this court to a statute
or regulation that prohibits their use by the Commission.

       Finally, Wanger argues that it would be too harsh to dismiss the petition as
untimely. Even if we agreed, we would be compelled to dismiss. It is likely that this
limitations period is jurisdictional. Bowles v. Russell, 551 U.S. 205, 209–210 (2007). At
minimum, however, the time bar is mandatory and binding. See, e.g., Clean Water Action
Council of Ne. Wis., Inc. v. EPA, 765 F.3d 749, 753 (7th Cir. 2014).

      Accordingly, we DISMISS Wanger’s petition as untimely.